DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant, regards as the invention.
Regarding claim 13, the terms “the skin” and the layer structure” have no antecedent bases. Furthermore, it is unclear if the layer structure is referring to only the stretch material or the stretch material and the shape retaining part. This claim in general is very confusing and will be interpreted broadly.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 6-14 rejected under 35 U.S.C. 102(a)(1) as anticipated by Chiang et al. (U.S. Pub. No. 2002/0165475 A1) (hereinafter “Chiang”), wherein claims 7-11 are optionally alternatively rejected as obvious under 35 U.S.C. 103.
Regarding claims 1-3, 6, and 12, Chiang teaches a stretchable composite comprising [0011] comprising an elastic material (elastomer) [0013] comprising a plurality of arcuate slits produced through the material by cutting [0037] that are substantially closed until being stretched in an elongation direction whereupon they open to facilitate the passage of air through the material [0011, 0034, 0047, 0050-0051, 0055].
Regarding claims 7-11, while a permeability, tensile stress, recovery stress, elongation rate, or tensile strength are not disclosed, the claimed properties are deemed to be inherent to the structure of the prior art since Chiang teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Therefore, the material comprises properties inherently within or near (obvious) the claimed ranges.
Regarding claim 13-14, the elastic material is a center/skin material comprising breathable fabric layers one or both sides (shape retaining part) [0051, 0053-0054] used as a compression brace worn by a user (clothing) [0002, 0051].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang, as applied to claims 1-3 above.
Regarding claim 4, the arcuate slits are semi-circular/elliptical and comprise a diameter preferably between 3 and 10 mm [0047-0048], wherein although Chiang’s diameter range does not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claims 1 & 5-14 rejected under 35 U.S.C. 102(a)(1) as anticipated by Thomas et al. (U.S. Pub. No. 2006/0251858 A1) (hereinafter “Thomas”), wherein claims 7-11 are optionally alternatively rejected as obvious under 35 U.S.C. 103.
Regarding claims 1, 5-6, and 12, Thomas teaches a stretchable elastic film layer (All Figs. [24]) [0026] comprising an elastomeric material [0050-0064] and having a layered structure comprising a core layer and at least one skin layer [0066] and having a plurality of apertures through the entire thickness of the elastic film (All Figs. [25]), wherein the apertures are in the form of slit openings formed by cutting [0072], wherein the slits are substantially closed until being opened by stretching to provide the film with an increased breathability [0006, 0073, 0077].
Regarding claims 7-11, while Thomas teaches that the elastic film comprises a breathability wherein the breathability is expressed in WVTR [0034] and elongation and recovery properties are disclosed [0026], an explicit value/range for these are not taught. While a permeability, tensile stress, 
Regarding claims 13-14, the elastic film is laminated with additional layers (shape-retaining material) comprising an extensible breathable film(s) (All Figs. [14]) and first and second facing materials (All Figs. [41/42]) [0036] and is usable in personal care products and garments [0077, 0085-0086].

Claims 2-4 & 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, as applied to claims 1-3 above, in view of Chiang OR in view of Pelkie et al. (U.S. Pub. No. 2001/0008676 A1) (hereinafter “Pelkie”) and Chung et al. (U.S. Pub. No. 2004/0241389 A1).
Regarding claims 2-4, Thomas discloses that a diameter/size for the apertures is generally 100 to 3000 microns (0.1 to 3 mm) [0073], but does not disclose the slits are arc-shaped.
Chiang teaches an elastic material (elastomer) [0013] comprising a plurality of arcuate semi-circular slits produced through the material by cutting [0037] that are substantially closed until being stretched in an elongation direction whereupon they open to facilitate the passage of air through the material [0011, 0034, 0047, 0050-0051, 0055].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the openable slits as arcuate/semi-circular. One of ordinary skill in the art would have been motivated to provide a long slit over a relatively short distance [0047].
OR
Pelkie teaches an apertured elastomeric film for personal hygiene articles comprising elongated elliptical apertures such that it forms a predetermined direction of stretch perpendicular to the major axis of the apertures [0006-0007, 0044], wherein the minor axis length varies from 0.38-0.76 mm [0043].
Chung teaches that elongated apertures formed to provide elasticity in a direction perpendicular thereto are improved upon by providing elongated apertures with an arrangement such that the elongated apertures comprise a retractive force [0007, 0011, 0043], wherein a beneficial arrangement for providing a retactive force is providing arcuate slits in an circular/elliptical shape (Fig. 11 [46]) [0060-0061].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the apertured slits of Thomas as comprising a circular/elliptical arc shape. One of ordinary skill in the art would have been motivated to improve breathability upon stretching over a non-elongated aperture and provide a predetermined stretching direction [Pelkie; 0006-0007, 0044] but also provide a retractive force [Chung; 0007, 0011, 0043].
Further regarding claims 7-11, the invention of Thomas/Chiang OR Thomas/Pelkie/Chung substantially teaches structure as set forth such that the undisclosed properties would have been inherently present and within or near the claimed ranges.

Conclusion
The prior art made not relied upon above but cited within the attached PTO-892 represent perforated elastic/elastomeric films that could be modified by Pelkie and/or Chung disclosing similar or the same properties as the elastic film as Applicant.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 24th, 2021